DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs. 16, 17, 18, 19, 20, and 21 are missing labeling/text description. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-8, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev et al., (Pub. No.: US 2018/0206176 A1),  in view of (3GPP TSG RAN WG1 #98, Prague, CZ, August 26th-30th, 2019, R1-1909117, Agenda item: 7.2.4.5, Source: ITL, Title: Physical layer procedure for NR V2X, now onwards Document ITL).

Regarding Claim 1,	Panteleev discloses a method for performing wireless communication by a first device, the method comprising: (Panteleev, Fig. 1, paragraph [0034] discloses or schematically illustrates a wireless communication network 100. The paragraph [0035] discloses first device which is user equipment (UE) 104)
receiving, from a base station (Panteleev, Fig. 1, paragraph [0035] discloses a base station (i.e. eNB 102)), 
Panteleev does not explicitly disclose following:
information related to a physical uplink control channel (PUCCH) resource and information related to M sidelink (SL) slots;
performing N physical sidelink shared channel (PSSCH) transmissions, based on N SL slots among the M SL slots;
determining one physical sidelink feedback channel (PSFCH) slot related to the N PSSCH transmissions;
receiving information on K SL hybrid automatic repeat request (HARQ) feedbacks on the one PSFCH slot, in response to the N PSSCH transmissions; and
transmitting, to the base station, information on L HARQ feedbacks based on the PUCCH resource,
wherein the one PSFCH slot is related to L SL slots, and wherein the M, the N, the K and the L are positive integers, and the L is greater than or equal to the M, and the M is greater than or equal to the N, and the N is greater than or equal to the K.
However, Document ITL discloses following:
information related to a physical uplink control channel (PUCCH) resource and information related to M sidelink (SL) slots; (Document ITL, Fig. 3: SL HARQ feedback timing via NR UL, Proposal 7, page 5 PUCCH/PUSCH in a slot, Conclusion, page 6 NR PUCCH)
performing N physical sidelink shared channel (PSSCH) transmissions, based on N SL slots among the M SL slots; (Document ITL, Introduction, page 1, PSCCH/PSSCH transmissions in a slot, page 2 PSSCH transmission)
determining one physical sidelink feedback channel (PSFCH) slot related to the N PSSCH transmissions; (Document ITL, Introduction, page 1, PSCCH/PSSCH transmissions in a slot, page 2 PSSCH transmission, Page 2 PSFCH slot)
 receiving information on K SL hybrid automatic repeat request (HARQ) feedbacks on the one PSFCH slot, in response to the N PSSCH transmissions; and (Document ITL, page 2 line 6 to 13, Introduction, page 1, PSCCH/PSSCH transmissions in a slot, page 2 PSSCH transmission, Page 2 PSFCH slot, Introduction, page 1 HARQ Feedback, Section 3 SL HARQ feedback, Fig. 2 HARQ-ACK Feedback, Fig. 3 SL HARQ feedback, page 1-6 HARQ Feedback/SL HARQ feedback)
 transmitting, to the base station, information on L HARQ feedbacks based on the PUCCH resource, (Document ITL, Introduction, page 1 HARQ Feedback, Section 3 SL HARQ feedback, Fig. 2 HARQ-ACK Feedback, Fig. 3 SL HARQ feedback, page 1-6 HARQ Feedback/SL HARQ feedback, Fig. 3: SL HARQ feedback timing via NR UL, Proposal 7, page 5 PUCCH/PUSCH in a slot, Conclusion, page 6 NR PUCCH)
wherein the one PSFCH slot is related to L SL slots, and wherein the M, the N, the K and the L are positive integers, and the L is greater than or equal to the M, and the M is greater than or equal to the N, and the N is greater than or equal to the K. (Document ITL, page 2 line 1 to 4 Integers, Page 2 PSFCH slot)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Panteleev before the effective filing date of the claimed invention with that of Document ITL so that information related to a physical uplink control channel (PUCCH) resource and information related to M sidelink (SL) slots; performing N physical sidelink shared channel (PSSCH) transmissions, based on N SL slots among the M SL slots; determining one physical sidelink feedback channel (PSFCH) slot related to the N PSSCH transmissions; receiving information on K SL hybrid automatic repeat request (HARQ) feedbacks on the one PSFCH slot, in response to the N PSSCH transmissions; and transmitting, to the base station, information on L HARQ feedbacks based on the PUCCH resource, wherein the one PSFCH slot is related to L SL slots, and wherein the M, the N, the K and the L are positive integers, and the L is greater than or equal to the M, and the M is greater than or equal to the N, and the N is greater than or equal to the K.  The motivation to combine the teachings of Document ITL would  avoid potential resource collision. (Document ITL, whole document, emphasis: section 3, page 3)
 
Regarding Claim 2,	 The combination of Panteleev and Document ITL disclose the method of claim 1, wherein the L which is a number of SL slots related to the one PSFCH slot is equal to a period of a PSFCH resource. (Document ITL, page 2 PSFCH slot, section 3, Fig. 1 PSFCH resource allocation and slots)
 
Regarding Claim 3,	 The combination of Panteleev and Document ITL disclose the method of claim 1, wherein information on L-N HARQ feedbacks related to L- N SL slots in which the N PSSCH transmissions are not performed among the L SL slots related to the one PSFCH slot is generated as ACK, and (Document ITL, page 1-6 HARQ feedbacks, Introduction and page 1-2 PSSCH transmission, page 2 PSFCH slot)
wherein the L is greater than the N. (Document ITL, page 2 line 1 to 4 Integers)
 
Regarding Claim 4,	 The combination of Panteleev and Document ITL disclose the method of claim 1, wherein, based on the N being greater than or equal to a threshold, the information on the L HARQ feedbacks is transmitted to the base station (Panteleev, Fig. 1, paragraph [0035] discloses a base station (i.e. eNB 102)) based on the PUCCH resource, and (Document ITL, page 1-6 HARQ feedbacks, page 2 line 1 to 4 integers, Fig. 3: SL HARQ feedback timing via NR UL, Proposal 7, page 5 PUCCH/PUSCH in a slot, Conclusion, page 6 NR PUCCH)
wherein, based on the N being less than the threshold, the information on the L HARQ feedbacks is not transmitted to the base station (Panteleev, Fig. 1, paragraph [0035] discloses a base station (i.e. eNB 102)) based on the PUCCH resource. (Document ITL, page 1-6 HARQ feedbacks, page 2 line 1 to 4 integers)

Regarding Claim 5,	 The combination of Panteleev and Document ITL disclose the method of claim 1, wherein L-N NACKs are received based on L-N PSFCH resources related to L-N SL slots in which the N PSSCH transmissions are not performed among the L SL slots related to the one PSFCH slot, (Document ITL, Introduction and page 1-2 PSSCH transmissions, page 2 PSFCH slot, section 3, Fig. 1 PSFCH resource allocation and slots)
wherein the L-N PSFCH resources are included in the one PSFCH slot, (Document ITL, page 2 PSFCH slot, section 3, Fig. 1 PSFCH resource allocation and slots)
wherein the K is equal to the M, and (Document ITL page 2, line 1 to line 4 integers)
wherein the L is greater than the N. (Document ITL page 2, line 1 to line 4 integers)
 
Regarding Claim 6,	 The combination of Panteleev and Document ITL disclose the method of claim 5, wherein information on L-N HARQ feedbacks related to the L-N NACKs received based on the L-N PSFCH resources is generated as ACK.  (Document ITL, page 1-6 HARQ feedback, section 3, Fig. 1 PSFCH resource allocation and slots)

Regarding Claim 7,	 The combination of Panteleev and Document ITL disclose the method of claim 1, wherein SL HARQ feedback is not received based on N-K PSFCH resources on the one PSFCH slot, in response to the N PSSCH transmissions, (Document ITL, page 1-6 HARQ feedback/SL HARQ feedback, page 2 PSFCH slot, Introduction and page 1-2 PSSCH transmissions, section 3, Fig. 1 PSFCH resource allocation and slots)
wherein information on N-K HARQ feedbacks related to the N-K PSFCH resources is generated as NACK, (Document ITL, page 1-6 HARQ feedbacks)
and wherein the K is less than the N.  (Document ITL, page 2 line 1-4, integers)

Regarding Claim 8,	 The combination of Panteleev and Document ITL disclose the method of claim 1, wherein SL HARQ feedback is not received based on N-K PSFCH resources on the one PSFCH slot, in response to the N PSSCH transmissions, (Document ITL, page 1-6 HARQ feedback/SL HARQ feedback, page 2 PSFCH slot, Introduction and page 1-2 PSSCH transmissions, section 3, Fig. 1 PSFCH resource allocation and slots)
wherein information on N-K HARQ feedbacks related to the N-K PSFCH resources is generated as ACK, and (Document ITL, page 1-6 HARQ feedback/SL HARQ feedback, section 3, Fig. 1 PSFCH resource allocation and slots)
wherein the K is less than the N. (Document ITL, page 2 line 1 to line 4, integers)
 
Regarding Claim 13,	 The combination of Panteleev and Document ITL disclose the method of claim 1, wherein the SL slot is a slot including a specific number or more of UL symbols.  (Document ITL, page 4 symbol/OFDM symbol, page 2 PSFCH slot, page 2, line 1 to line 4 integers, section 3, Fig. 1 PSFCH resource allocation and slots)

Regarding Claim 14,	 Panteleev discloses a first device configured to perform wireless communication, the first device comprising: (Panteleev, Fig. 1, paragraph [0034] discloses or schematically illustrates a wireless communication network 100. The paragraph [0035] discloses first device which is user equipment (UE) 104)
one or more memories storing instructions; (Panteleev, Fig. 11, paragraph [0173] memory/storage and be configured to execute instructions stored in the memory/storage)
one or more transceivers; and (Panteleev, Fig. 2, paragraph [0050] UE 104 comprises a transmitter module 138 for transmitting signals, and a receiver module 134 for receiving signals)
one or more processors connected to the one or more memories and the one or more transceivers, wherein the one or more processors execute the instructions to: (Panteleev, Fig. 11, [0173] the processors be coupled with and/or include memory/storage and be configured to execute instructions stored in the memory/storage)
 receive, from a base station (Panteleev, Fig. 1, paragraph [0035] discloses a base station (i.e. eNB 102)), 
transmit, to the base station (Panteleev, Fig. 1, paragraph [0035] discloses a base station (i.e. eNB 102))
Panteleev does not explicitly disclose following:
information related to a physical uplink control channel (PUCCH) resource and information related to M sidelink (SL) slots;
perform N physical sidelink shared channel (PSSCH) transmissions, based on N SL slots among the M SL slots;
determine one physical sidelink feedback channel (PSFCH) slot related to the N PSSCH transmissions;
receive information on K SL hybrid automatic repeat request (HARQ) feedbacks on the one PSFCH slot, in response to the N PSSCH transmissions; and
information on L HARQ feedbacks based on the PUCCH resource,
wherein the one PSFCH slot is related to L SL slots, and
wherein the M, the N, the K and the L are positive integers, and the L is greater than or equal to the M, and the M is greater than or equal to the N, and the N is greater than or equal to the K.
However, Document ITL discloses following:
information related to a physical uplink control channel (PUCCH) resource and information related to M sidelink (SL) slots; (Document ITL, Fig. 3: SL HARQ feedback timing via NR UL, Proposal 7, page 5 PUCCH/PUSCH in a slot, Conclusion, page 6 NR PUCCH)
perform N physical sidelink shared channel (PSSCH) transmissions, based on N SL slots among the M SL slots; (Document ITL, Introduction, page 1, PSCCH/PSSCH transmissions in a slot, page 2 PSSCH transmission)
determine one physical sidelink feedback channel (PSFCH) slot related to the N PSSCH transmissions; (Document ITL, Introduction, page 1, PSCCH/PSSCH transmissions in a slot, page 2 PSSCH transmission)
receive information on K SL hybrid automatic repeat request (HARQ) feedbacks on the one PSFCH slot, in response to the N PSSCH transmissions; and (Document ITL, page 2 line 6 to 13, Introduction, page 1, PSCCH/PSSCH transmissions in a slot, page 2 PSSCH transmission, Page 2 PSFCH slot, Introduction, page 1 HARQ Feedback, Section 3 SL HARQ feedback, Fig. 2 HARQ-ACK Feedback, Fig. 3 SL HARQ feedback, page 1-6 HARQ Feedback/SL HARQ feedback)
information on L HARQ feedbacks based on the PUCCH resource, (Document ITL, Introduction, page 1 HARQ Feedback, Section 3 SL HARQ feedback, Fig. 2 HARQ-ACK Feedback, Fig. 3 SL HARQ feedback, page 1-6 HARQ Feedback/SL HARQ feedback, Fig. 3: SL HARQ feedback timing via NR UL, Proposal 7, page 5 PUCCH/PUSCH in a slot, Conclusion, page 6, NR PUCCH)
wherein the one PSFCH slot is related to L SL slots, and (Document ITL, page 2 PSFCH slot)
wherein the M, the N, the K and the L are positive integers, and the L is greater than or equal to the M, and the M is greater than or equal to the N, and the N is greater than or equal to the K. (Document ITL, page 2 line 1 to 4 Integers, Page 2 PSFCH slot)
It would have been obvious to a person having an ordinary skill in the art to be motivated to combine the teachings of Panteleev before the effective filing date of the claimed invention with that of Document ITL so that information related to a physical uplink control channel (PUCCH) resource and information related to M sidelink (SL) slots; perform N physical sidelink shared channel (PSSCH) transmissions, based on N SL slots among the M SL slots; determine one physical sidelink feedback channel (PSFCH) slot related to the N PSSCH transmissions; receive information on K SL hybrid automatic repeat request (HARQ) feedbacks on the one PSFCH slot, in response to the N PSSCH transmissions; and information on L HARQ feedbacks based on the PUCCH resource, wherein the one PSFCH slot is related to L SL slots, and wherein the M, the N, the K and the L are positive integers, and the L is greater than or equal to the M, and the M is greater than or equal to the N, and the N is greater than or equal to the K.  The motivation to combine the teachings of Document ITL would  avoid potential resource collision. (Document ITL, whole document, emphasis: section 3, page 3)
 
Regarding Claim 15,	 The combination of Panteleev and Document ITL disclose the first device of claim 14 (Panteleev, Fig. 1, paragraph [0034] discloses or schematically illustrates a wireless communication network 100. The paragraph [0035] discloses first device which is user equipment (UE) 104), wherein the L which is a number of SL slots related to the one PSFCH slot is equal to a period of a PSFCH resource.  (Document ITL, page 2 PSFCH slot, page 2, line 1-4 PSFCH slot, section 3, Fig. 1 PSFCH resource allocation and slots)

Regarding Claim 16,	 The combination of Panteleev and Document ITL disclose the first device of claim 14 (Panteleev, Fig. 1, paragraph [0034] discloses or schematically illustrates a wireless communication network 100. The paragraph [0035] discloses first device which is user equipment (UE) 104), wherein information on L-N HARQ feedbacks related to L-N SL slots in which the N PSSCH transmissions are not performed among the L SL slots related to the one PSFCH slot is generated as ACK, and (Document ITL, page 1-6 HARQ feedbacks, Introduction, page 1-2 PSSCH transmissions, page 2 PSFCH slot)
wherein the L is greater than the N. (Document ITL, page 2,  PSFCH slot)
 
Regarding Claim 17,	 The combination of Panteleev and Document ITL disclose the first device of claim 14 (Panteleev, Fig. 1, paragraph [0034] discloses or schematically illustrates a wireless communication network 100. The paragraph [0035] discloses first device which is user equipment (UE) 104), wherein, based on the N being greater than or equal to a threshold, the information on the L HARQ feedbacks is transmitted to the base station (Panteleev, Fig. 1, paragraph [0035] discloses a base station (i.e. eNB 102)) based on the PUCCH resource, and (Document ITL, page 1-6 HARQ feedbacks, page 2, line 1 to line 4 integers)
wherein, based on the N being less than the threshold, the information on the L HARQ feedbacks is not transmitted to the base station (Panteleev, Fig. 1, paragraph [0035] discloses a base station (i.e. eNB 102)) based on the PUCCH resource.  (Document ITL, page 1-6 HARQ feedbacks, page 2, line 1 to line 4 integers)
  
Regarding Claim 18,	 The combination of Panteleev and Document ITL disclose the first device of claim 14 (Panteleev, Fig. 1, paragraph [0034] discloses or schematically illustrates a wireless communication network 100. The paragraph [0035] discloses first device which is user equipment (UE) 104), wherein L-N NACKs are received based on L-N PSFCH resources related to L-N SL slots in which the N PSSCH transmissions are not performed among the L SL slots related to the one PSFCH slot,  (Document ITL, Introduction, page 1-2 PSSCH transmissions, page 2, PSFCH slot, section 3, Fig. 1 PSFCH resource allocation and slots)
 wherein the L-N PSFCH resources are included in the one PSFCH slot, wherein the K is equal to the M, and (Document ITL, page 2 PSFCH slot, page 2, line 1 to line 4 integers, section 3, Fig. 1 PSFCH resource allocation and slots)
wherein the L is greater than the N. (Document ITL, page 2, line 1 to line 4 integers)
 
Regarding Claim 19,	 The combination of Panteleev and Document ITL disclose the first device of claim 18 (Panteleev, Fig. 1, paragraph [0034] discloses or schematically illustrates a wireless communication network 100. The paragraph [0035] discloses first device which is user equipment (UE) 104), wherein information on L-N HARQ feedbacks related to the L-N NACKs received based on the L-N PSFCH resources is generated as ACK. (Document ITL, page 1-6 HARQ feedbacks, section 3, Fig. 1 PSFCH resource allocation)
 
Regarding Claim 20,	 Panteleev discloses an apparatus configured to control (Panteleev, Fig. 1, paragraph [0035] discloses a base station (i.e. eNB 102) which controls.  The apparatus here is being interpreted as a base station (i.e. eNB 102)) a first user equipment (UE) performing wireless communication, the apparatus comprising: (Panteleev, Fig. 1, paragraph [0034] discloses or schematically illustrates a wireless communication network 100. The paragraph [0035] discloses first device which is user equipment (UE) 104)
one or more processors; and (Panteleev, Fig. 2, paragraph [0048] The eNB 102 includes a processor module 128)
one or more memories operably connected to the one or more processors and storing instructions, wherein the one or more processors execute the instructions to: (Panteleev, Fig. 11, [0173] Similarly, eNB 102 processors be coupled with and/or include memory/storage and be configured to execute instructions stored in the memory/storage)
 receive, from a base station (Panteleev, Fig. 1, paragraph [0035] discloses a base station (i.e. eNB 102)), 
transmit, to the base station (Panteleev, Fig. 1, paragraph [0035] discloses a base station (i.e. eNB 102)),
Panteleev does not explicitly disclose following:
information related to a physical uplink control channel (PUCCH) resource and information related to M sidelink (SL) slots;
perform N physical sidelink shared channel (PSSCH) transmissions, based on N SL slots among the M SL slots;
determine one physical sidelink feedback channel (PSFCH) slot related to the N PSSCH transmissions;
receive information on K SL hybrid automatic repeat request (HARQ) feedbacks on the one PSFCH slot, in response to the N PSSCH transmissions; and
information on L HARQ feedbacks based on the PUCCH resource,
wherein the one PSFCH slot is related to L SL slots, and
wherein the M, the N, the K and the L are positive integers, and the L is greater than or equal to the M, and the M is greater than or equal to the N, and the N is greater than or equal to the K.
However, Document ITL discloses following:
information related to a physical uplink control channel (PUCCH) resource and information related to M sidelink (SL) slots; (Document ITL, page 2 line 6 to 13, Introduction, page 1, PSCCH/PSSCH transmissions in a slot, page 2 PSSCH transmission, Page 2 PSFCH slot, Introduction, page 1 HARQ Feedback, Section 3 SL HARQ feedback, Fig. 2 HARQ-ACK Feedback, Fig. 3 SL HARQ feedback, page 1-6 HARQ Feedback/SL HARQ feedback, Fig. 3: SL HARQ feedback timing via NR UL, Proposal 7, page 5 PUCCH/PUSCH in a slot, Conclusion, page 6 NR PUCCH)
perform N physical sidelink shared channel (PSSCH) transmissions, based on N SL slots among the M SL slots; (Document ITL, Introduction, page 1, PSCCH/PSSCH transmissions in a slot, page 2 PSSCH transmission)
determine one physical sidelink feedback channel (PSFCH) slot related to the N PSSCH transmissions; (Document ITL, Introduction, page 1, PSCCH/PSSCH transmissions in a slot, page 2 PSSCH transmission)
receive information on K SL hybrid automatic repeat request (HARQ) feedbacks on the one PSFCH slot, in response to the N PSSCH transmissions; and (Document ITL, page 2 line 6 to 13, Introduction, page 1, PSCCH/PSSCH transmissions in a slot, page 2 PSSCH transmission, Page 2 PSFCH slot, Introduction, page 1 HARQ Feedback, Section 3 SL HARQ feedback, Fig. 2 HARQ-ACK Feedback, Fig. 3 SL HARQ feedback, page 1-6 HARQ Feedback/SL HARQ feedback)
information on L HARQ feedbacks based on the PUCCH resource, (Document ITL, Introduction, page 1 HARQ Feedback, Section 3 SL HARQ feedback, Fig. 2 HARQ-ACK Feedback, Fig. 3 SL HARQ feedback, page 1-6 HARQ Feedback/SL HARQ feedback, Fig. 3: SL HARQ feedback timing via NR UL, Proposal 7, page 5 PUCCH/PUSCH in a slot, Conclusion, page 6 NR PUCCH)
wherein the one PSFCH slot is related to L SL slots, and (Document ITL, page 2 PSFCH slot, section 3, Fig. 1 PSFCH resource allocation and slots)
wherein the M, the N, the K and the L are positive integers, and the L is greater than or equal to the M, and the M is greater than or equal to the N, and the N is greater than or equal to the K.  (Document ITL, page 2, line 1 to line 4 integers)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Panteleev before the effective filing date of the claimed invention with that of Document ITL so that information related to a physical uplink control channel (PUCCH) resource and information related to M sidelink (SL) slots; perform N physical sidelink shared channel (PSSCH) transmissions, based on N SL slots among the M SL slots; determine one physical sidelink feedback channel (PSFCH) slot related to the N PSSCH transmissions; receive information on K SL hybrid automatic repeat request (HARQ) feedbacks on the one PSFCH slot, in response to the N PSSCH transmissions; and information on L HARQ feedbacks based on the PUCCH resource, wherein the one PSFCH slot is related to L SL slots, and wherein the M, the N, the K and the L are positive integers, and the L is greater than or equal to the M, and the M is greater than or equal to the N, and the N is greater than or equal to the K.  The motivation to combine the teachings of Document ITL would  avoid potential resource collision. (Document ITL, whole document, emphasis: section 3, page 3)


7.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev et al., (Pub. No.: US 2018/0206176 A1), and (3GPP TSG RAN WG1 #98, Prague, CZ, August 26th-30th, 2019, R1-1909117, Agenda item: 7.2.4.5, Source: ITL, Title: Physical layer procedure for NR V2X, now onwards Document ITL), in view of (3GPP TSG RAN WG1 #98, Prague, CZ, August 26th-30th, 2019, R1-1908476, Agenda: 7.2.4.2.1, Source: Samsung, Title: On Resource Allocation for NR V2X Mode 1, now onwards Document Samsung)

Regarding Claim 9,	 The combination of Panteleev and Document ITL disclose the method of claim 1, wherein the PUCCH resource (Document ITL, Fig. 3: SL HARQ feedback timing via NR UL, Proposal 7, page 5 PUCCH/PUSCH in a slot, Conclusion, page 6 NR PUCCH) and the M SL slots are allocated to the first device 
	Panteleev and Document ITL do not disclose following:
	by a configured grant (CG).
	However, Document Samsung discloses following:
by a configured grant (CG). (Document Samsung, Section 4, Configured Grant (CG))
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Panteleev and Document ITL before the effective filing date of the claimed invention with that of Document Samsung so that by a configured grant (CG) be included in the method.  The motivation to combine the teachings of Document would include the teachings on configured grant (CG) and dynamic grant (DG).  The motivation to combine the teachings of Document Samsung would provide teachings/views on various aspects of NR V2X Mode 1 resource allocation, including general aspects of Mode 1 resource allocation, report of SL HARQ-ACK from Tx UE to gNB, design of dynamic grant and configured grant. (Document Samsung, whole document, emphasis: Introduction, section 3 and 4)
 
Regarding Claim 10,	 The combination of Panteleev, Document ITL, and Document Samsung disclose the method of claim 9, wherein, based on the N being less than a threshold, the information on the L HARQ feedbacks is not transmitted to the base station based on the PUCCH resource. (Document ITL, page 1-6 HARQ feedbacks, page 2 line 1 to line 4, integers)
 
Regarding Claim 11,	 The combination of Panteleev, Document ITL, and Document Samsung disclose the method of claim 1, wherein the PUCCH resource (Document ITL, Fig. 3: SL HARQ feedback timing via NR UL, Proposal 7, page 5 PUCCH/PUSCH in a slot, Conclusion, page 6 NR PUCCH) and the M SL slots are allocated to the first device by a dynamic grant (DG). (Document Samsung, Section 3, Dynamic Grant (DG))
 
Regarding Claim 12,	 The combination of Panteleev, Document ITL, and Document Samsung disclose the method of claim 11, wherein, based on the N being less than a threshold, the information on the L HARQ feedbacks is transmitted to the base station (Panteleev, Fig. 1, paragraph [0035] discloses a base station (i.e. eNB 102)) based on the PUCCH resource, and (Document ITL, page 1-6 HARQ feedbacks, page 2, line 1 to line 4, integers)
wherein, based on the L being greater than the N, information on L-N HARQ feedbacks related to L-N SL slots in which the N PSSCH transmissions are not performed among the L SL slots is generated as ACK.  (Document ITL, page 1 to page 6 HARQ feedbacks, Introduction, page 1 and page 2 PSSCH transmissions) 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463